Case: 21-50459       Document: 00516295907      Page: 1   Date Filed: 04/26/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 26, 2022
                                 No. 21-50459                             Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Jairo Armando Mejia-Banegas,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CR-89-1


   Before King, Jones, and Duncan, Circuit Judges.
   Per Curiam:
         Jairo Armando Mejia-Banegas pleaded guilty to illegal reentry in
   violation of 8 U.S.C. § 1326. The district court sentenced him to 20 months
   of imprisonment and one year of supervised release. The district court
   imposed the mandatory and standard conditions of supervised release
   contained in the standing order promulgated by the judges of the Western
   District of Texas. Included in those conditions is standard condition 12,
   which provides:
         If the probation officer determines that the defendant poses a
         risk to another person (including an organization), the
Case: 21-50459         Document: 00516295907          Page: 2   Date Filed: 04/26/2022




                                       No. 21-50459


              probation officer may require the defendant to notify the
              person about the risk and the defendant shall comply with that
              instruction. The probation officer may contact the person and
              confirm that the defendant has notified the person about the
              risk.
    United States District Court for the Western District of Texas, Conditions
    of Probation and Supervised Release, https://bit.ly/3ouyWtb (last visited
    April 6, 2021).       The Appellant contends this condition represents an
    improper delegation of authority to the probation officers. We disagree, and
    AFFIRM.
              Because Mejia-Banegas did not object to the imposition of standard
    condition 12, and because he had notice of the condition and the opportunity
    to object in the district court, we review for plain error. See United States v.
    Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en banc), cert. denied, 141 S. Ct.
    825 (2020).
              Mejia-Banegas argues that the district court plainly erred by imposing
    this risk-notification condition because it improperly delegates to the
    probation officer the authority to require him to notify people of any risk that
    he may pose to them. He contends that although the district court may
    delegate the details of a supervised release condition to the probation officer,
    the district court may not delegate the authority to impose the condition
    itself.
              To show plain error, Mejia-Banegas “must show that (1) the district
    court erred; (2) the error was clear and obvious; and (3) the error affected
    his substantial rights.” United States v. Vargas¸21 F.4th 332, 334 (5th Cir.
    2021) (citing Puckett v. United States, 556 U.S. 129, 135, 129 S. Ct. 1423, 1429
    (2009)). This court recently held that imposing the same risk-notification
    condition does not amount to plain error because any potential error is not
    clear or obvious. United States v. Henderson, 29 F.4th 273, 276 (5th Cir.




                                            2
Case: 21-50459      Document: 00516295907           Page: 3     Date Filed: 04/26/2022




                                     No. 21-50459


    2022). We conclude that the district court committed no error, plain or
    otherwise, by imposing the risk-notification condition. Cf. United States v.
    Avalos-Sanchez, 975 F.3d 426 (5th Cir. 2020) (reviewing district court order
    for plain error and concluding that district court did not err at all).
          In general, “[p]robation officers have power ‘to manage aspects of
    sentences and to supervise probationers and persons on supervised release
    with respect to all conditions imposed by the court.’” United States v.
    Barber, 865 F.3d 837, 839 (5th Cir. 2017) (quoting United States v. Franklin,
    838 F.3d 564, 567 (5th Cir. 2016)). Nevertheless, “a district court cannot
    delegate to a probation officer the ‘core judicial function’ of imposing a
    sentence, ‘including the terms and conditions of supervised release.’” Id.
    (quoting Franklin, 838 F.3d at 568). In United States v. Huerta, 994 F.3d 711
    (5th Cir. 2021), this court demarcated “the dividing line between”
    permissible and impermissible delegations of authority to probation officers
    by distilling two guiding principles. Id. at 716. First, a district court cannot
    surrender “‘the final say’ on whether to impose” a condition of supervised
    release to a probation officer. Id. at 716-17 (quoting United States v. Medel-
    Guadalupe¸987 F.3d 424, 431 (5th Cir. 2021)). Second, a district court
    cannot leave to the probation officer details of a condition involving “a
    significant deprivation of liberty.” Id. at 717 (citing Medel-Guadalupe,
    987 F.3d at 431 and United States v. Martinez, 987 F.3d 432, 434, 436 (5th
    Cir. 2021)).
          The risk-notification condition does not impermissibly delegate the
    court’s judicial authority to the probation officer.          Under the risk-
    notification condition, the probation officer does not unilaterally decide
    whether the defendant is subject to the condition.           Rather, the risk-
    notification condition only allows the probation officer to direct when,
    where, and to whom the defendant must give notice. United States v. Nash,
    438 F.3d 1302, 1306 (11th Cir. 2006) (per curiam) (rejecting delegation



                                           3
Case: 21-50459         Document: 00516295907                 Page: 4     Date Filed: 04/26/2022




                                            No. 21-50459


    challenge to prior version of risk-notification condition); United States v.
    Porter, 842 F. App’x 547, 548 (11th Cir. 2021) (per curiam) (similarly
    rejecting delegation challenge to current version of risk-notification
    condition). That limited scope of authority neither leaves to the probation
    officer the “final say” on whether to impose a condition of supervised
    release nor implicates a significant deprivation of liberty. Moreover, the
    United States Sentencing Guidelines specifically recommend the risk-
    notification       condition       as     a       term     of      supervised       release.
    U.S.S.G. § 5D1.3(c)(12). Indeed, for nearly thirty years, no circuit court
    decision challenged the validity of the risk-notification condition, a version
    of which was first included in the Sentencing Guidelines in 1987. 1 U.S.
    Sent’g         Guidelines            Manual§ 5B1.4(a)(13)              (U.S.      Sent’g
    Comm’n 1987). Finally, if, in practice, an overzealous probation officer
    used the risk-notification condition in a fashion that deprived a probationer
    of liberty, that person could seek relief under Federal Rule of Criminal
    Procedure 32.1. Thus, the district court did not err, much less plainly so, by
    imposing the risk-notification condition. Cf. Nash, 438 F.3d at 1306; United
    States v. Gibson, 998 F.3d 415, 423 (9th Cir. 2021) (holding that the current
    risk-notification condition “is constitutional and may be imposed in
    appropriate cases.”). 2


           1
               The United States Sentencing Commission amended the recommended risk-
   notification condition in 2016. U.S. Sent’g Comm’n, Amendments to the
   Sentencing Guidelines 49 (April 28, 2016), https://www.ussc.gov/sites/
   default/files/pdf/amendment-process/reader-friendly-amendments/20160428_RF.pdf
   (last visited April 14, 2022).
           2
             But see United States v. Boles, 914 F.3d 95, 111-12 (2d Cir. 2019) (vacating sentence
   imposing current risk-notification condition and remanding to district court to clarify
   scope); United States v. Cabral, 926 F.3d 687, 697-98 (10th Cir. 2019) (rejecting current
   risk-notification condition because it improperly delegates power to a probation officer);
   United States v. Evans, 883 F.3d 1154, 1163-64 (9th Cir. 2018) (rejecting prior risk-
   notification condition as vague); United States v. Hill, 818 F.3de 342, 345 (7th Cir. 2016)




                                                  4
Case: 21-50459        Document: 00516295907              Page: 5      Date Filed: 04/26/2022




                                         No. 21-50459


           This appeal is one of a series of cases that have raised the same
    challenge to the risk-notification condition. All arise out of the Western
    District of Texas, and all submit virtually identical briefing. 3 The surge of
    cases from a single district is troubling. The Office of the Federal Public
    Defender, which represents every defendant in this slew of cases, did not
    object—not even once—in the district court to any of the now-challenged
    sentences imposing the risk-notification condition. This amounts to a
    deliberate bypass of the district courts, which should have been alerted to
    the issue in the regular course of sentencing proceedings. District court
    judges are well acquainted with the realities of probation that this
    recommended condition invokes, and having been apprised of the issue,
    could have added valuable insights to this court’s appellate work. Further,
    on the off chance that this or similar conditions, which have been in effect
    for decades, have suddenly become suspect, the district judges are
    responsible for maintaining local rules and should have the initial
    opportunity to consider the synergy among various supervised release




   (holding that prior risk-notification condition is “[h]opelessly vague”); United States v.
   Kappes, 782 F.3d 828, 849 (7th Cir. 2015) (vacating sentence imposing prior risk-
   notification condition and remanding for clarification).
           3
              See, e.g., United States v. Marquez-Munoz, No. 21-51136 (5th Cir. 2021); United
   States v. Almejo-Gradilla, No. 21-51132 (5th Cir. 2021); United States v. Amador-Guardado,
   No. 21-51117 (5th Cir. 2021); United States v. Lopez-Mendoza, No. 21-51115 (5th Cir. 2021);
   United States v. Almejo-Gradilla, No. 21-51106 (5th Cir. 2021); United States v. Lopez-
   Mendoza, No. 21-51094 (5th Cir. 2021); United States v. Amador-Guardado, No. 21-51092
   (5th Cir. 2021); United States v. Lozano, No. 21-51076 (5th Cir. 2021); United States v.
   Nickerson, No. 21-51032 (5th Cir. 2021); United States v. Zahner, No. 21-51009 (5th Cir.
   2021); United States v. Manriquez-Nunez, No. 21-50968 (5th Cir. 2021); United Sates v.
   Marmolejo, No. 21-50946 (5th Cir. 2021); United States v. Alvarado-Arrendondo, No. 21-
   50555 (5th Cir. 2021); United States v. Alvarado-Arrendondo, No. 21-50549 (5th Cir. 2021);
   United States v. Chavira-Montanez, No. 21-50404 (5th Cir. 2021).




                                               5
Case: 21-50459     Document: 00516295907       Page: 6   Date Filed: 04/26/2022




                                No. 21-50459


    conditions from an administrative as well as case-specific and legal
    perspective.
                                                             AFFIRMED.




                                     6
Case: 21-50459       Document: 00516295907              Page: 7   Date Filed: 04/26/2022




                                         No. 21-50459


   King, Circuit Judge, concurring in the judgment:
          I agree with the majority that the district court did not commit plain
   error in imposing a risk-notification condition in this case. I therefore concur
   in the judgment.
          When considering a risk-notification condition identical to the one at
   issue here, we recently held that since “we have not yet addressed [the merits
   of] . . . whether the instant notification condition constitutes an improper
   delegation of judicial authority,’ the district court’s error, if any, was neither
   clear nor obvious” and therefore the district court could not have plainly
   erred. United States v. Henderson, 29 F.4th 273, 276 (5th Cir. 2022)
   (alteration in original) (quoting United States v. Johnson, 777 F. App’x 754,
   754 (5th Cir. 2019)). That is also true here, and imposition of the selfsame
   condition is still not plain error.
          The court thus does not need to reach the merits question to decide
   this case. And in light of the reasoned disagreement on its proper answer,
   which has already split the circuits, see ante, at 4 & n.2, I would wait for
   another day (and a different vessel that presents the issue on de novo review)
   before deciding whether the risk-notification condition is an invalid
   delegation of judicial power.
          I respectfully concur in the judgment.




                                              7